Memorandum

Per Curiam.

In this action for property damage the complaint was dismissed on the ground that the notice of claim was defective, and upon the further ground that the plaintiff had been contributorily negligent as a matter of law, -The notice specified that the damage was to an automobile owned by the plaintiff and identified as “a 1941 Chrysler Royal bearing registration No, 1K1337 ” and that the damage amounted to “ the sum of $247.25.” The notice sufficiently complies with subdivision b of section 394a-1.0 of the Administrative Code of the City of New York (L. 1937, ch. 929), for it shows “ in detail the property alleged to have been damaged or destroyed, and the value thereof ”. (Reich Bros. Long Island Motor Freight, Inc., v. City of New York, [Appellate Term, 2d Dept.] N. Y. L. J. Feb. 18, 1939, p. 795.) Upon the facts disclosed, the issue of contributory negligence was for. the jury.
Judgment unanimously reversed, upon the law, and new trial granted, with thirty dollars costs to the plaintiff to abide the event.
Smith, McCooey and Steinbbink, JJ., concur.